Title: General Orders, 3 July 1776
From: Washington, George
To: 

 

Head Quarters, New York, July 3rd 1776.
Parole Brunswick.Countersign Princeton.


The Director General of the Hospital having laid before the General, a plan of conduct for the surgeons and Mates of the regiments, by which, in case of action, they will do their duty with greater ease and benefit to the service: And the General much approving thereof; they are to attend the Director General and each take a Copy of said plan, to which they are strictly to conform—The Adjutants of the several Regiments to make this order particularly known, to each Surgeon and Mate, without delay.
A working party to morrow consisting of 800 men properly officered from Genl Heaths, Spencers, Lord Stirling’s and Scott’s Brigades—Spencers at Bayards-hill plain, and Jones’s hill, Capt: Chapman to direct them. The others to apply at the Engineers Store for tools, and directions (at the west end of the upper barrack)—Scotts brigade in particular not to depart the store ’till they have a director, as it will relieve the Engineer from much intricateness; they being unacquainted, did not find the place destined for them yesterday by which means the works at the Bomb-Battery was entirely omitted.
After Orders. That the several Brigades and Troops be at their Alarm posts every morning at day break, as ordered this morning and hold themselves in constant readiness in case of an alarm.
